


110 S1058 IS: Grand River Bands of Ottawa

U.S. Senate
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		1st Session
		S. 1058
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Levin (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To expedite review of the Grand River Bands
		  of Ottawa Indians of Michigan to secure a timely and just determination of
		  whether the Bands are entitled to recognition as a Federal Indian tribe so that
		  the Bands may receive eligible funds before the funds are no longer
		  available.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Grand River Bands of Ottawa
			 Indians of Michigan Referral Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Definitions.
					TITLE I—Referral to the Secretary
					Sec. 101. Purpose.
					Sec. 102. Report.
					Sec. 103. Action by Congress.
					TITLE II—Membership; jurisdiction; land
					Sec. 201. Recognition.
					Sec. 202. Membership.
					Sec. 203. Federal services and benefits.
					Sec. 204. Rights of the Tribe.
					Sec. 205. Tribal funds.
					Sec. 206. Jurisdiction of trust land.
				
			2.DefinitionsIn this Act:
			(1)Bands;
			 TribeThe terms
			 Bands and Tribe mean the Grand River Bands of the
			 Ottawa Indians of Michigan.
			(2)Date of
			 recognitionThe term
			 date of recognition means the date on which recognition of the
			 Tribe by the Secretary was published in the Federal Register under section
			 201.
			(3)Indian
			 tribeThe term Indian
			 tribe has the meaning given the term in
			 section 4
			 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			IReferral to the Secretary
			101.PurposeThe purpose of this title is to obtain an
			 expedited review of the petition of the Bands in order to secure a timely and
			 just determination of whether the Bands are entitled to recognition as a
			 Federal Indian tribe under the rules that govern the recognition of a new group
			 as an Indian tribe.
			102.Report
				(a)In
			 generalNot later than August
			 31, 2007, the Secretary shall review the petition of the Bands and submit to
			 Congress a report describing the findings of the Secretary regarding
			 whether—
					(1)the majority of members of the Bands are
			 descendants of, and political successors to, signatories of—
						(A)the treaty made and concluded at Chicago,
			 in the State of Illinois, between Lewis Cass and Solomon Sibley, Commissioners
			 of the United States, and the Ottawa, Chippewa, and Pottawatamie, Nations of
			 Indians on August 29, 1821 (7 Stat. 218);
						(B)the treaty made and concluded at the city
			 of Washington in the District of Columbia, between Henry R. Schoolcraft,
			 commissioner on the part of the United States, and the Ottawa and Chippewa
			 nations of Indians, by their chiefs and delegates on March 28, 1836 (7 Stat.
			 491); and
						(C)the articles of agreement and convention
			 made and concluded at the city of Detroit, in the State of Michigan, July 31,
			 1855, between George W. Manypenny and Henry C. Gilbert, commissioners on the
			 part of the United States, and the Ottawa and Chippewa Indians of Michigan,
			 parties to the treaty of March 28, 1836;
						(2)the history of the Bands parallels the
			 history of Indian tribes the members of which are descendants of the
			 signatories to the treaties described in subparagraphs (B) and (C) of paragraph
			 (1), including—
						(A)the Grand Traverse Band of Ottawa and
			 Chippewa Indians;
						(B)the Sault Ste. Marie Tribe of Chippewa
			 Indians;
						(C)the Bay Mills Band of Chippewa
			 Indians;
						(D)the Little Traverse Bay Band of Odawa
			 Indians; and
						(E)the Little River Band of Ottawa
			 Indians;
						(3)the majority of members of the Bands
			 continue to reside in the ancestral homeland of the Bands (which is now the
			 Western lower quadrant of the State of Michigan), as recognized in the treaties
			 described in paragraph (1);
					(4)(A)the Bands filed for reorganization of the
			 tribal government of the Bands in 1935 under the Act of June 18, 1934 (commonly
			 referred to as the Indian Reorganization Act) (25 U.S.C. 461 et
			 seq.);
						(B)the Commissioner of Indian Affairs attested
			 to the continued social and political existence of the Bands and concluded that
			 the Bands were eligible for reorganization; and
						(C)due to a lack of Federal appropriations to
			 implement the provisions of the Indian Reorganization Act, the Bands were
			 denied the opportunity to reorganize;
						(5)(A)the Bands continued political and social
			 existence as a viable tribal government during the participation of the Bands
			 in the Northern Michigan Ottawa Association in 1948, which subsequently pursued
			 a successful land claim with the Indian Claims Commission; and
						(B)the Bands carried out tribal governmental
			 functions through the Northern Michigan Ottawa Association while retaining
			 control over local decisions;
						(6)the Federal Government, the government of
			 the State of Michigan, and local governments have had continuous dealings with
			 recognized political leaders of the Bands from 1836 to the present; and
					(7)the Bands were included in the Michigan
			 Indian Land Claims Settlement Act (Public Law 105–143; 111 Stat. 2652) and was
			 required to submit a fully documented petition not later than December 15,
			 2000, to qualify for land claim funds set aside for the Bands, which the
			 Secretary segregated and holds in trust for the Bands pending recognition as
			 the respective share of funds of the Bands under that Act.
					(b)ConsultationIn carrying out this section, the Secretary
			 shall consult with and request information from—
					(1)elected leaders of the Bands; and
					(2)anthropologists, ethno-historians, and
			 genealogists associated with the Bands;
					(3)attorneys of the Bands; and
					(4)other experts, as the Secretary determines
			 appropriate.
					(c)Conclusion
					(1)Positive
			 reportNot later than August
			 31, 2007, if the Secretary determines by a preponderance of the evidence that
			 the Bands satisfy each condition of subsection (a), the Secretary shall submit
			 to Congress a positive report indicating that determination.
					(2)Negative
			 reportNot later than August
			 31, 2007, if the Secretary determines by a preponderance of the evidence that
			 the Bands fail to satisfy a condition of subsection (a), the Secretary shall
			 submit to Congress a negative report indicating that determination.
					(d)Failure to
			 submit reportIf the
			 Secretary fails to submit to Congress a report in accordance with subsection
			 (c)—
					(1)not later than November 30, 2007, the
			 Secretary shall recognize the Bands as an Indian tribe; and
					(2)title II shall apply to the Bands.
					103.Action by
			 Congress
				(a)Action by
			 deadline
					(1)In
			 generalIf Congress acts on
			 the report of the Secretary under section 102(c) by the date that is 60 days
			 after the date of receipt of the report, the Secretary shall carry out the
			 actions described in this subsection.
					(2)Positive
			 reportIf the Secretary
			 submitted a positive report under section 102(c)(1)—
						(A)not later than November 30, 2007, the
			 Secretary shall recognize the Bands as an Indian tribe; and
						(B)title II shall apply to the Bands.
						(3)Negative
			 reportIf the Secretary
			 submitted a negative report under section 102(c)(2), the Secretary
			 shall—
						(A)return the petition of the Bands to the
			 list maintained by the Office of Federal Acknowledgment; and
						(B)grant the Bands any opportunity available
			 to the Bands to prove the status of the Bands as an Indian tribe.
						(b)Failure to act
			 by deadline
					(1)In
			 generalIf Congress fails to
			 act on the report of the Secretary under section 102(c) by the date that is 60
			 days after the date of receipt of the report, the Secretary shall carry out the
			 actions described in this subsection.
					(2)Positive
			 reportIf the Secretary
			 submitted a positive report under section 102(c)(1)—
						(A)not later than November 30, 2007, the
			 Secretary shall recognize the Bands as an Indian tribe; and
						(B)title II shall apply to the Bands.
						(3)Negative
			 reportIf the Secretary
			 submitted a negative report under section 102(c)(2), the Secretary
			 shall—
						(A)return the petition of the Bands to the
			 list maintained by the Office of Federal Acknowledgment; and
						(B)grant the Bands any opportunity available
			 to the Bands to prove the status of the Bands as an Indian tribe.
						IIMembership; jurisdiction; land
			201.RecognitionNot later than November 30, 2007, if
			 subsection (a)(2) or (b)(2) of section 103 applies, the Secretary shall—
				(1)recognize the Tribe; and
				(2)publish notice of the recognition by the
			 Secretary in the Federal Register.
				202.Membership
				(a)List of present
			 membershipNot later than 120
			 days after the date of recognition, the Tribe shall submit to the Secretary a
			 list of all individuals that were members of the Tribe on the date of
			 recognition.
				(b)List of
			 individuals eligible for membership
					(1)In
			 generalNot later than the
			 date that is 18 months after the date of recognition, the Tribe shall submit to
			 the Secretary a membership roll listing all individuals enrolled for membership
			 in the Tribe.
					(2)QualificationsThe qualifications for inclusion on the
			 membership roll of the Tribe shall be determined by the Tribe, in consultation
			 with the Secretary, based on the membership clause in the governing document of
			 the Tribe.
					(3)Publication of
			 noticeOn receiving the
			 membership roll under paragraph (1), the Secretary shall publish notice of the
			 membership roll in the Federal Register.
					(c)Maintenance of
			 rollsThe Tribe shall ensure
			 that the membership roll of the Tribe is maintained.
				203.Federal services and
			 benefits
				(a)In
			 generalNot later than
			 October 31, 2007, the Tribe and each member of the Tribe shall be eligible for
			 all services and benefits provided by the Federal Government to Indians because
			 of their status as Indians without regard to—
					(1)the existence of a reservation; or
					(2)the location of the residence of a member
			 on or near an Indian reservation.
					(b)Jurisdiction
					(1)In
			 generalSubject to paragraph
			 (2), for the purpose of delivering a Federal service to an enrolled member of
			 the Tribe, the jurisdiction of the Tribe extends to—
						(A)all land and water designated to the Ottawa
			 in the treaties described in subparagraphs (A) and (B) of section 102(a)(1);
			 and
						(B)all land and water described in any other
			 treaty that provides for a right of the Tribe.
						(2)Effect of
			 Federal lawNotwithstanding
			 paragraph (1), the jurisdiction of the Tribe shall be consistent with Federal
			 law.
					204.Rights of the
			 Tribe
				(a)Abrogated and
			 diminished rightsAny right
			 or privilege of the Tribe or any member of the Tribe that was abrogated or
			 diminished before the date of recognition under section 201 is
			 reaffirmed.
				(b)Existing rights
			 of Tribe
					(1)In
			 generalThis Act does not
			 diminish any right or privilege of the Tribe or any member of the Tribe that
			 existed prior to the date of recognition.
					(2)Legal and
			 equitable claimsExcept as
			 otherwise provided in this Act, nothing in this Act alters or affects any legal
			 or equitable claim of the Tribe to enforce any right or privilege reserved by
			 or granted to the Tribe that was wrongfully denied to or taken from the Tribe
			 prior to the date of recognition.
					(c)Future
			 applicationsThis Act does
			 not address the merits of, or affect the right of the Tribe to submit, any
			 future application regarding—
					(1)placing land into trust; or
					(2)gaming (as defined in section 4 of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2703)).
					205.Tribal
			 fundsNotwithstanding section
			 110 of the Michigan Indian Land Claims Settlement Act (111 Stat. 2663),
			 effective beginning on the date of enactment of this Act, any funds set aside
			 by the Secretary for use by the Tribe shall be made available to the
			 Tribe.
			206.Jurisdiction of
			 trust land
				(a)In
			 generalThe Tribe shall have
			 jurisdiction over all land taken into trust by the Secretary for the benefit of
			 the Tribe, to the maximum extent allowed by law.
				(b)Service
			 areaThe Tribe shall have
			 jurisdiction over all members of the Tribe that reside in the service area of
			 the Tribe in matters pursuant to the Indian Child Welfare Act of 1978 (25
			 U.S.C. 1901 et seq.), as if the members resided on a reservation (as defined in
			 that Act).
				
